Plaintiff offered no evidence that defendant owners failed to take reasonable precautions to remedy wet conditions in the building at the time of the accident (see Ford v Citibank, N.A., 11 AD3d 508, 509 [2004]). After he stepped off the mats that had been provided, plaintiff slipped in an area that had been mopped less than 15 minutes earlier. During that 15-minute period, several people had walked through the area without incident, in full view of building employees. Therefore, plaintiff cannot show “that the allegedly dangerous wet condition was visible and apparent for a sufficient length of time prior to the accident to permit defendants’ employees to discover and remedy it” (see Shernicoff v 1700 Broadway Co., 304 AD2d 409, 409-410 [2003]). Concur—Tom, J.P., Andrias, Nardelli and Sweeny, JJ. [See 2007 NY Slip Op 31828(U).]